DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "a light emitting diode(LED)", the "a first electrical terminal", and the "a second electrical terminal" of claim 14; the "an inlet opening", the "an outlet opening", and the "a flushing arrangement" of claims 15 and 22;  "the first axial conductor forms the outer surface" of claim 16; the "a plurality of LEDs" of claim 19; the "a power supply" of claim 20; and the "an electronic component" of claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 14-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 14 and 22, each recites a UV lamp having an axial dimension normal to a cross-section having a cross- sectional area with a ratio of the axial dimension to the cross-sectional area configured such that the UV lamp has a longitudinal shape, the UV lamp including a first axial conductor separated from a second axial conductor by an electrically insulating material, at least one of the first axial conductor and the second axial conductor defining an outer surface; and a light emitting diode (LED) capable of providing light at a wave-length in the range of 100 nm to 400 nm.
claims 25 and 26, each recites a method of disinfecting a surface comprising the steps of: providing a UV lamp having an axial dimension normal to a cross-section having a cross-sectional area with a ratio of the axial dimension to the cross-sectional area configured such that the UV lamp has a longitudinal shape, the UV lamp including a first axial conductor separated from a second axial conductor by an electrically insulating material, at least one of the first axial conductor and the second axial conductor defining an outer surface; a light emitting diode (LED) capable of providing light at a wavelength in the range of 100 nm to 400 nm.
These above features are not disclosed or suggested by the prior of record. Claims 15-21 depend on claim 14. Claims 23-24 depend on claim 22.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Den Berg et al. U.S. 6,276,297 B1 discloses a disinfecting device that disinfects those parts of the milking equipment and of a cleaning device which contact the teats and also usually the udder of an animal to be milked.
Blechschmidt et al. U.S. 2013/0236353 A1 discloses a device for disinfecting of gases and/or liquids, includes a tube of UV-transparent glass having a hollow interior space and a tube wall with a tube inside wall and a tube outside wall, as well as at least one UV-light source. 
Betterly U.S. 2005/0000913 A1 discloses a system for exposing a fluid to UV energy for treatment of the fluid is provided.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Drawing objections as above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875